Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 8, and 15 are rejected as indefinite because the claims recite (emphasized) "…and applying the one or more operational rules to operational data to identify and filter non- compliant operational data."  This limitation is not clear because identifying and filtering the non-compliant operational data is passively recited.  That is, it is not clear if the scope of these claims requires applying the operational rules and identifying and filtering non-compliant operational data, or if this limitation only requires applying the operational rules, and identifying and filtering non-compliant operational data is only the intended use of applying the operational rules (and thus does not further limit the scope of the claims, see MPEP 2103.I.C).  To overcome this rejection, Examiner suggests either: deleting the limitation "to identify and filter non- compliant operational data" to clarify the scope of the claims only requires applying the operational rules; or amending the claims to explicitly recite identifying and filtering, e.g. as in (emphasized) "… and applying the one or more ; and identifying and filtering non-complaint operational data based on the application of the one or more operational rules."
Claims 2-7, 9-14, and 16-20 do not clarify this issue and as such are rejected due to their dependencies.
Claims 3, 4, 10, 11, and 17 are further rejected as indefinite for two reasons.  First, claims 3, 4, 10, 11, and 17 are rejected because the claims recite the term "non-compliant operational rules".  This term is not clear because it is not clear if the term is intended to be construed as requiring the rules be non-compliant (i.e. the operational rules do not comply with some other set of rules) or if the term is intended to be construed as required the rules define non-compliance.  Further, it is not clear what distinguishes the "non-compliant operational rules" claim element from the "operational rules" claim element.  That is, the definition of "rule" includes "a prescribed guide for conduct or action" and as such all rules define unacceptable conduct or actions and thus would be non-complaint rules (i.e. rules that define non-compliance).  As such, the scope of this term is not clear and it renders claims 3, 4, 10, 11, and 17 indefinite.
Second, claims 3, 4, 10, 11, and 17 are rejected because, similar to the independent claims, claims 3, 4, 10, 11, and 17 recite (emphasized) "creating one or more non-compliant operational rules from the one or more operational rules to identify and filter the non-compliant operational data".  This limitation is not clear because identifying and filtering the non-compliant operational data is passively recited.  That is, it is not clear if the scope of these claims requires creating the non-complaint operational rules and identifying and filtering non-compliant operational data, or if this limitation only requires creating the non-compliant operational rules, and identifying and filtering non-compliant operational data is only the intended use of creating the non-complaint operational rules (and thus does not further limit the scope of the claims, see MPEP 2103.I.C).  To overcome this rejection, Examiner 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-7 are directed to a process; and claims 8-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claims 1, 8, and 15 recite an abstract idea in the limitation "applying the one or more operational rules to operational data to identify and filter non- compliant operational data".  This limitation recites an abstract idea because it entails 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional element - extracting one or more operational rules from a knowledge graph, a domain knowledge, or a combination thereof describing one or more operational policies and conditions.  This additional element, when considered individually or in combination, does not integrate the abstract idea into a practical application because it is only mere data-gathering, see MPEP 2106.05(g).  That is, the scope of extracting operational rules from domain knowledge, as claimed, encompasses obtaining the rules from domain knowledge, which is no more than insignificant extra-solution activity.  Accordingly, claim 1 is directed to an abstract idea.
Claims 8 and 15 recite similar limitations as claim 1 and further recite: one or more processors with executable instructions; and a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 8 and 15 are directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract idea.  The additional elements of extracting operational rules encompass storing and retrieving data, which is well understood, routine and conventional activity, see MPEP 2106.05(d).  Further, as discussed above in regards to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant, extra solution activity and mere instruction to apply the exception using generic computer components.  Insignificant, extra solution activity and mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claims 1, 8, and 15 are not patent eligible.

Dependent Claims
Claims 2, 9, and 16 are directed to the same abstract idea as the independent claims because assigning a score, as claimed, is also following rules or instructions.
The additional elements of claims 3, 10, and 17 do not integrate the abstract idea into a practical application because creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step1.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules).  Accordingly the additional elements of claims 3, 10 and 17 are only insignificant extra solution activity, see MPEP 2106.05(g).
The additional elements of claims 4 and 11 do not integrate the abstract idea into a practical application because creating rules2 from user feedback is only mere data gathering (i.e. gathering the rules from users), see MPEP 2143.05(g).
The additional elements of claims 5, 12, and 18 do not integrate the abstract idea into a practical application because learning policies from user feedback or historical data is only mere data gathering (i.e. gathering the rules from users or historical data about rules), see MPEP 2143.05(g).
Claims 6, 13, and 19 are directed to the same abstract idea as the independent claims because applying and validating rules entails managing personal behavior or relationships or interactions between people (i.e. following rules or instructions), see MPEP 2106.04(a)(2).II.
Claims 7, 14, and 20 are directed to the same abstract idea as the independent claims because identifying non-compliant operational data entails managing personal behavior or relationships or interactions between people (i.e. following rules or instructions), see MPEP 2106.04(a)(2).II.  Further the additional element of a machine learning mechanism does not integrate the abstract idea into a practical application because it is only a general link to a field of use or technological environment and the additional elements of revising the operational rules according to user feedback do not integrate the abstract idea into a practical application because it is only mere data gathering (i.e. gathering revisions of the rules from users), see MPEP 2143.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jubete et al, US Pub. No. 2019/0180290, herein referred to as "Jubete".
Regarding claim 1, Jubete teaches:
extracting one or more operational rules from a knowledge graph, a domain knowledge, or a combination thereof describing one or more operational policies and conditions (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning;¶¶[0054]-[0055] discussing analyzing historical data; and ¶[0058] discussing generating new rules); 
and applying the one or more operational rules to operational data to identify and filter non-compliant operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 2, Jubete teaches all the limitations of claim 1 and further teaches:
assigning a score to the one or more operational rules indicating a probability of compliance or non-compliance for the operational data (applies rules to generate risk scores, ¶[0072], and risk score represents a likelihood that the procurement process is fraudulent, ¶[0073]).  
Regarding claim 3, Jubete teaches all the limitations of claim 1 and further teaches:
creating one or more non-compliant operational rules from the one or more operational rules (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] discussing generating new rules.  Please 3.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules))
to identify and filter the non-compliant operational data by complementing the one or more operational policies and conditions (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 4, Jubete teaches all the limitations of claim 1 and further teaches:
creating one or more non-compliant operational rules from the one or more operational rules to identify and filter the non-compliant operational data based user feedback, operational acceptability criteria, historical data, or a combination thereof (updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step4.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules)).  
Regarding claim 5, Jubete teaches all the limitations of claim 1 and further teaches:
learning those of the one or more policies or conditions from the knowledge graph that identify the operational data as being non-compliant operational data from historical data, user feedback, one or more non-compliant operational rules, or a combination thereof (extracts rules from data representing reasons behind certain predictions, ¶[0044], and updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 6, Jubete teaches all the limitations of claim 1 and further teaches:

and validating those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 7, Jubete teaches all the limitations of claim 1 and further teaches:
initializing a machine learning mechanism to: learn, determine, or identify the non-compliant operational data relating one or more non-compliant operational rules (unsupervised learning component identifies anomalous data, ¶[0055]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] noting unsupervised learning component includes a machine learning system) 
and one or more user-provided modifications to the one or more rules (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]);
and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Regarding claim 8, Jubete teaches:
one or more processors with executable instructions that when executed cause the system to (processors, ¶¶[0091], [0095], [0097]): 
extract one or more operational rules from a knowledge graph, a domain knowledge, or a combination thereof describing one or more operational policies and conditions (extracts rules from 
and apply the one or more operational rules to operational data to identify and filter non-compliant operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).   
Regarding claim 9, Jubete teaches all the limitations of claim 8 and further teaches:
wherein the executable instructions further assign a score to the one or more operational rules indicating a probability of compliance or non-compliance for the operational data (applies rules to generate risk scores, ¶[0072], and risk score represents a likelihood that the procurement process is fraudulent, ¶[0073]).  
Regarding claim 10, Jubete teaches all the limitations of claim 8 and further teaches:
wherein the executable instructions further create one or more non-compliant operational rules from the one or more operational rules (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] discussing generating new rules.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step5.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules))
 to identify and filter the non-compliant operational data by complementing the one or more operational policies and conditions (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 11, Jubete teaches all the limitations of claim 8 and further teaches:
6.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules)).  
Regarding claim 12, Jubete teaches all the limitations of claim 8 and further teaches:
wherein the executable instructions further learn those of the one or more policies or conditions from the knowledge graph that identify the operational data as being non-compliant operational data from historical data, user feedback, one or more non- compliant operational rules, or a combination thereof  (extracts rules from data representing reasons behind certain predictions, ¶[0044], and updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 13, Jubete teaches all the limitations of claim 8 and further teaches:
wherein the executable instructions further: apply the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process); 
and validate those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 14, Jubete teaches all the limitations of claim 8 and further teaches:

and one or more user-provided modifications to the one or more rules (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]); 
and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Regarding claim 15, Jubete teaches:
the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (memory, ¶¶[0092], [0095], [0099]): 
an executable portion that extracts one or more operational rules from a knowledge graph, a domain knowledge, or a combination thereof describing one or more operational policies and conditions (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning;¶¶[0054]-[0055] discussing analyzing historical data; and ¶[0058] discussing generating new rules); 
and an executable portion that applies the one or more operational rules to operational data to identify and filter non-compliant operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 16, Jubete teaches all the limitations of claim 15 and further teaches:

Regarding claim 17, Jubete teaches all the limitations of claim 15 and further teaches: 
an executable portion that: creates one or more non-compliant operational rules from the one or more operational rules (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] discussing generating new rules.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step7.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules))
to identify and filter the non-compliant operational data by complementing the one or more operational policies and conditions (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process); 
or creates the one or more non-compliant operational rules from the one or more operational rules to identify and filter the non-compliant operational data based user feedback, operational acceptability criteria, historical data, or a combination thereof (updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step8.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules)).  
Regarding claim 18, Jubete teaches all the limitations of claim 15 and further teaches:

Regarding claim 19, Jubete teaches all the limitations of claim 15 and further teaches:
an executable portion that: applies the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process); 
and validates those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 20, Jubete teaches all the limitations of claim 15 and further teaches:
an executable portion that initializes a machine learning mechanism to: learn, determine, or identify the non-compliant operational data relating one or more non-compliant operational rules(unsupervised learning component identifies anomalous data, ¶[0055]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] noting unsupervised learning component includes a machine learning system) 
and one or more user-provided modifications to the one or more rules (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]); 
and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parson et al, US Pub. No. 2007/0027674 teaches a similar system of rule generation and application.
Karambakkam, US Pub. No. 2019/0164164 teaches a similar process for detecting fraud.
Kramme et al., US Pat. No. 10,825,028 teaches a similar method of generating and applying rules for fraud detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571) 270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the rejection of these claims under 112(b).
        2 Please see the rejection of these claims under 112(b).
        3 Please see the rejection of these claims under 112(b).
        4 Please see the rejection of these claims under 112(b).
        5 Please see the rejection of these claims under 112(b).
        6 Please see the rejection of these claims under 112(b).
        7 Please see the rejection of these claims under 112(b).
        8 Please see the rejection of these claims under 112(b).